NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DUANE L. ADAMS,                                 No.    18-35212

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00012-BMM

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                            Submitted April 15, 2020**

Before:      LEAVY, TROTT, and SILVERMAN, Circuit Judges.

      Duane L. Adams appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits under Title II of the Social Security Act. We have jurisdiction under 28

U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 872, 875 (9th Cir. 2016), and we affirm.

      The ALJ’s interpretation of the treatment notes of treating physician Dr.

Baker was reasonable, and Adams has not demonstrated that Dr. Baker assessed

limitations greater than those considered in the ALJ’s determination of residual

functional capacity. See Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005)

(we will affirm the ALJ’s determination of RFC if the ALJ applied the proper legal

standard and his decision is supported by substantial evidence).

      The ALJ gave specific, clear and convincing reasons for discounting

Adams’s testimony regarding the severity of his symptoms, including that it was

not supported by the longitudinal objective medical record, and that Adams’s

testimony was inconsistent with his reports to medical providers. See Rollins v.

Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“While subjective pain testimony

cannot be rejected on the sole ground that it is not fully corroborated by objective

medical evidence, the medical evidence is still a relevant factor in determining the

severity of the claimant’s pain and its disabling effects.”); Morgan v. Comm’r of

Soc. Sec. Admin., 169 F.3d 595, 599-600 (9th Cir. 1999) (contradictory and

inconsistent statements to health care providers are clear and convincing reasons

for discounting a claimant’s symptom testimony).

      The ALJ properly gave germane reasons for discounting the opinions of

physical therapist Grossman, nurse practitioner Maxwell, and counselor Bottomly.


                                          2                                    18-35212
See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (an ALJ may discount

“other source” evidence by offering any reason that is “germane” to the opinion).

The ALJ gave minimal weight to all three opinions due to inconsistency with other

evidence in the treatment record. Id. at 1111-12 (inconsistency with objective

evidence is a germane reason).

      As to Adams’s argument that the hypothetical question posed to the

vocational expert did not incorporate all his limitations, the ALJ is not required to

incorporate opinion evidence that was permissibly discounted. See Batson v.

Commissioner, 359 F.3d 1190, 1197 (9th Cir. 2004).

      We reject as without merit Adams’s contention that the district court

violated his equal protection or due process rights in the application of District of

Montana Local Rule 78.2(c)(2) concerning briefing requirements.

      AFFIRMED.




                                           3                                    18-35212